Exhibit 10.2

General Terms and Conditions of Facility

Date May 12, 2011

The Bank, Fabrinet Company Limited and Fabrinet hereby agree as follows:

Definition and Interpretation

 

1.

The following terms and expressions shall have the following meanings:

“Facility Agreement” means any and all facility agreements including any
amendment thereto made between the Borrower and the Bank which remain in force.

“Bank” means TMB Bank Public Company Limited.

“Borrower” means any person who signs the Facility Agreement as borrower.

“MLR” (Minimum Loan Rate) means the lending rate per annum that the Bank charges
its prime major customers on term loans.

“Money Market Rate” means the interest rate set by the Bank based on money
market which is adjustable from time to time during Business Day according to
liquidity of the money market.

“MOR” (Minimum Overdraft Rate) means the lending rate that the Bank charges its
prime major customers on overdraft facility.

“MRR” (Minimum Retail Rate) means the lending rate that the Bank charges its
prime retail customers.

“Deposit Rate” means the interest rate paid by the Bank to the Borrower or
general customers for deposits in the category of bill of exchange, fixed
deposit or others and the Borrower has pledged (if any) bills of exchange and/or
right to receive deposits and/or made any other arrangements determined by the
Bank to secure its indebtedness in favour of the Bank.

“LIBOR” means an interest rate per annum offered for lending in certain foreign
currency in the international financial market in London for the period equal to
the interest period in compliance with the announcement of British Bankers
Association as printed or reported on Thomson Reuters Screen page “LIBOR 01” or
other equivalent service at or about 11.00 hours (London, England Time) on the
date falling 2 business days before the commencement of relevant interest
period, provided that:

 

  (a)

Where more than 2 (two) rates of such offered interest rate are available, the
rate per annum prescribed by the Bank as the maximum lending rate in certain
foreign currency in the interbank market in London, England for the period equal
to such interest period at or about 11.00 hours (London, England Time) on such
day shall apply; or

 

  (b)

Where such offered interest rate cannot be determined, the average lending rate
offered in certain foreign currency in the interbank market in London, England
for the period equal to such interest period at or about 11.00 hours (London,
England Time) on such day of bank in London, England shall apply as the Bank
deems appropriate.

“THBFIX” means an interest rate offered for lending in Thai Baht for the period
equal to the relevant interest period as printed or reported on Reuters Screen
page “THBFIX=TH” (which shall be the rate displayed on a selling column for US
Dollar/Thai Baht trading at domestic foreign currency future market) at or about
11:00 a.m. (Bangkok time) on the date falling 2 business days before the
commencement of relevant interest period.

 

-1-



--------------------------------------------------------------------------------

If the screen rate is not available or the reference rate cannot be determined,
“THBFIX” shall mean the rate quoted by the Bank at arm’s length as the average
rate obtained from the rates supplied by at least 5 leading foreign currency
dealers in Bangkok.

“Default Rate” means a maximum interest rate announced by the Bank for charging
on customers in default of payment or breach of conditions under agreements.

“Margin” means a margin used by the Bank for adding or subtracting in collecting
interest under the Facility Agreement.

In the event of any change in the interest and discount rate with respect to
facility granting of commercial banks by the introduction of laws or regulations
of Bank of Thailand or by the Bank’s announcement, the Borrower agrees that the
Bank shall have the right to adjust the interest rate under the Facility
Agreement immediately without first obtaining the Borrower’s consent.

Such change of interest rate will be announced at the Bank’s office and it is
deemed that the Borrower is made known of each of such change.

“Business Day” means a day (other than a Saturday, Sunday or public holiday as
announced by Bank of Thailand) on which commercial banks are open for general
business.

Utilisation

 

2.

In making the utilisation under the Facility Agreement, the Borrower agrees as
follows:

 

  2.1

The Borrower shall utilise the facilities in compliance with methods and
conditions prescribed by the Bank and exclusively for the purpose of the
Facility Agreement.

 

  2.2

The Borrower may receive the facilities under the Facility Agreement as follows:

 

  2.2.1

By himself; or

 

  2.2.2

By the Bank’s transfer of funds into the account of the Borrower and/or any
person designated by it with the Bank’s approval; or

 

  2.2.3

By cashier’s cheque payable to the Borrower and/or any person designated by it
with the Bank’s approval; or

 

  2.2.4

By documents and/or any other methods as proposed by the Borrower and approved
by the Bank.

When the Bank proceeds with one of the methods above, the Borrower is deemed to
duly receive the money from the Bank in full.

 

  2.3

The Borrower agrees that the amount of each utilisation and the total
outstanding debts of the Borrower or the amount utilised or unutilised under the
facilities or the contingent liabilities of the Bank, as the case may be, shall
not exceed the credit limit set forth under the Facility Agreement unless with
the Bank’s consent, or due to change in currency exchange rates or charging of
compound interest over current accounts in case of the overdraft facility. The
Borrower agrees that the amount in excess of the credit limit shall constitute
the facility under the credit limit in which the Borrower is liable to the Bank
in all respects.

Conditions of Utilisation and Credit Limit

 

3.

Conditions precedent of utilisation:

 

-2-



--------------------------------------------------------------------------------

The Borrower shall comply with the conditions precedent of utilisation specified
under the Facility Agreement and the following conditions precedent:

 

  3.1

No event of default occurs at the time the Borrower makes the utilisation
request.

 

  3.2

If the security is provided to the Bank in connection with the facilities, the
Borrower shall cause or procure that the security grantor proceed with the due
execution of legal perfection in relation to the security as contemplated by the
Facility Agreement including submission of relevant documents in accordance with
the Bank’s regulations in normal banking practice in all respects unless
otherwise provided in the Facility Agreement.

 

  3.3

The Borrower shall submit the following documents to the Bank:

 

  3.3.1

The most updated affidavit of the Borrower issued by the Department of Business
Development, Ministry of Commerce no earlier than 3 (three) months before the
execution date of the Facility Agreement. The affidavit shall contain the
following particulars:

 

  (a)

Company’s name;

 

  (b)

Objectives;

 

  (c)

Registered address;

 

  (d)

Directors;

 

  (e)

Authorised directors; and

 

  (f)

Company’s seal, if any.

 

  3.3.2

The most updated memorandum of association and articles of association of the
Borrower issued by the Department of Business Development, the Ministry of
Commerce no earlier than 3 (three) months before the execution date of the
Facility Agreement.

 

  3.3.3

The most updated shareholders’ list of the Borrower issued by the Department of
Business Development, the Ministry of Commerce no earlier than 3 (three) months
before the execution date of the Facility Agreement.

 

  3.3.4

A copy certified by authorised directors of the Borrower of a resolution of the
board of directors of the Borrower approving the execution of the Facility
Agreement, authorisation of signing of the Facility Agreement as well as the
utilisation request and utilisation receipt in accordance with the articles of
association, and such resolution shall remain in full force and effect,
legitimate, true, and without any change, amendment or revocation thereof.

 

  3.3.5

A specimen of the signatures of authorised directors of the Borrower in case of
execution by the directors, or a power of attorney and a specimen of the
signatures of attorneys in case of authorisation of other persons to execute on
behalf of the directors, as the case may be.

 

4.

With respect to each utilisation, the Borrower agrees that it shall comply with
the conditions related to utilisation for each type of facilities in accordance
with the procedures and forms determined by the Bank, such as execution of
utilisation request, issuance of promissory notes, etc. The Borrower further
agrees to comply with the rules and regulations as required by law as well as
customary practices of the Bank or Bank of Thailand or any other competent
agencies in connection with the facilities existing at present and/or in the
future in all respects. In addition, the Borrower shall submits necessary
documents relating to the application for facilities as required by the Bank.

 

-3-



--------------------------------------------------------------------------------

5.

The Borrower shall execute documents, agreements and requests in the forms,
procedures and conditions as necessarily required by the Bank. Such documents or
agreements so executed by the Borrower shall form an integral part of the
Facility Agreement.

Calculation of Interest

 

6.

The interest rate shall be calculated as set forth under the Facility Agreement
which is based on the principal sum utilised by the Borrower from each
utilisation date up until the date where the Borrower’s debts are repaid in
full. The Borrower agrees and acknowledges that the calculation of interest
under the Facility Agreement shall be in compliance with the customary banking
practices including the calculation of compound interest in current account in
case of the overdraft facility.

 

7.

The interest shall accrue at the rate set forth under the Facility Agreement
from day to day and shall be calculated on the basis of a 365 day per year if
calculated by reference to Baht amounts and a 360 day per year if calculated by
reference to amounts in currencies other than Thai Baht on the basis of the
actual number of days elapsed during each interest period, with respect to each
interest period, starting from the first day of the interest period and ending
on the day immediately preceding, but not including, the relevant interest
payment date, payable on the last Business Day of the month or on the maturity
date of bills, as the case may be.

 

8.

If the interest is overdue for a period of one year or more under any facility
agreement other than the overdraft facility, regardless of whether demand for
payment is made by the Bank or not, the overdue interest shall be compounded to
the principal sums and such compounded sums shall bear interest at the Default
Rate on the outstanding amount.

Repayment of Debts

 

9.

The Borrower agrees to repay the debt under the procedures specified under the
Facility Agreement and other agreements or documents in connection with the
Facility Agreement and further agrees to comply with the following terms and
conditions:

 

  9.1

Where the Bank is liable under claim for payment in foreign currency and the
Bank has repaid the same in foreign currency, the Borrower agrees that the Bank
may convert such principal sum denominated in foreign currency with the
interest, if any into Thai Baht at any time as the Bank deems appropriate. Such
conversion shall be based upon the selling rate of the relevant foreign currency
for Thai Baht prescribed by the Bank on the conversion date.

 

  9.2

Where the Borrower is liable to repay the Bank in foreign currency with respect
to the facilities or credit limit, the Borrower shall repay in the foreign
currency designated by the Bank and purchased by Thai Baht from the Bank at the
selling rate of the relevant foreign currency for Thai Baht prescribed by the
Bank on the due date of repayment, or by allowing the Bank to deduct the due
amount from the foreign currency account opened with the Bank, or by making
repayment in such foreign currency together with the fee prescribed by the Bank.

 

  9.3

With respect to utilisation of the Foreign Credit Facility or credit limit in
foreign currency, if at any time the principal sum outstanding in Thai Baht
after conversion from the foreign currency (at the selling rate of the relevant
foreign currency for Thai Baht prescribed by the Bank at the conversion date)
increases by more than 10 (ten) per cent of the foreign currency credit limit
for at least 7 (seven) consecutive Business Days (using the exchange rate at the
date on which each indebtedness is incurred or in the case of multiple
utilisation thereof, the average exchange rate), the Bank shall have the right
to demand the Borrower to provide additional assets to be pledged or mortgaged
or to be placed as additional security in the form

 

-4-



--------------------------------------------------------------------------------

 

approved by the Bank within the period prescribed by the Bank or the Bank may
demand the Borrower to make partial repayment of debt within the period
prescribed by the Bank.

 

  9.4

In the case where the Borrower fails to pledge, mortgage or provide additional
assets as security under Clause 9.3, the Borrower agrees that the Bank shall
have the right to convert all outstanding principal sum denominated in foreign
currency owed by the Borrower under the Foreign Credit Facility and/or the
Facility Agreement into Thai Baht at any time as the Bank deems appropriate. The
amount of Thai Baht so converted shall become the outstanding debts owed by the
Borrower towards the Bank under the Facility Agreement. Such conversion shall be
made at the selling rate of the relevant foreign currency for Thai Baht
prescribed by the Bank as at the date deemed appropriate by the Bank for such
conversion.

 

  9.5

Upon conversion of the principal sum denominated in foreign currency into Thai
Baht, the Borrower agrees to pay interest on the principal sum in Thai Baht at
the rate prescribed by the Bank with a notice to the Borrower. The interest rate
under this notice shall become the interest rate under the Facility Agreement.
Furthermore, the Borrower shall comply with any other terms and conditions
designated by the Bank, otherwise the Borrower shall be deemed to be in default
and the Bank may exercise any of its rights under the Facility Agreement.

Representations

 

10.

So long as the Facility Agreement remains in force, the Borrower makes the
representations as follows:

 

  10.1

Status

It is a corporation, duly incorporated and validly existing under the law of the
country of its incorporation, with its registered office as specified under the
Facility Agreement, undertaking its business under the law, being fully
qualified to operate the business currently undertaken at present or to be
undertaken in the future, being authorised to hold ownership in its properties,
and having registered and obtained all authorisations necessary for the due and
legitimate undertaking of its business.

 

  10.2

Power and authority

It has the power to enter into, perform and deliver, and make any other
arrangements required under the General Terms and Facility Agreement, including
any other documents as contemplated thereby (including a guarantee agreement,
side documents, such as a utilisation request, side letters for fees and
interest rates and which shall not conflict with any law or contractual
limitation or any of its binding obligations or its objectives and provisions
under the Borrower’s articles of association, and has taken all necessary
actions to authorise its execution, performance and delivery of the General
Terms and Facility Agreement.

 

  10.3

Authorisation

It has obtained all approvals and consents that are necessarily required for its
business undertakings and in relation to the execution and performance of
obligations under the General Terms and Facility Agreement from any relevant
government agencies, authorities and any other relevant persons.

 

  10.4

Binding obligations

This General Terms and Facility Agreement including any other documents
contemplated thereby, upon their execution and delivery by the Borrower and/or
any person to the Bank,

 

-5-



--------------------------------------------------------------------------------

are legal, valid and binding to the Borrower and/or such person and are
enforceable with the Borrower, guarantor and each party thereto under the terms
set forth thereunder, as the case may be.

 

  10.5

No proceedings pending or threatened

On the date hereof, no litigation, legal actions, arbitration or administrative
proceedings of or before any court, arbitral body or agency which might
reasonably be expected to affect the Borrower’s business operations or financial
positions or performance of obligations under the General Terms and Facility
Agreement including any other documents contemplated thereby have (to the best
of its knowledge and belief) been started or threatened against it.

 

  10.6

Compliance with laws and agreements

No offence, violation or breach of law or rules or regulations, orders,
agreements, representations, deeds, privileges, concessions, permits, licences,
permissions, or obligations or any contracts binding the Borrower or its assets
or incomes is committed by the Borrower, and no event of default occurs and is
continuing, the offence, violation or breach of which may have adverse material
effect on its business operations, assets, liabilities or financial positions or
performance of obligations under the General Terms and Facility Agreement
including any other documents contemplated thereby.

 

  10.7

No misleading information

Information related to the Borrower and any other information provided by the
Borrower to the Bank for the purpose of facility approval or for any other
purposes is true and accurate and is not misleading the Bank in all material
respects.

 

  10.8

Encumbrance

In case of project finance, assets or incomes of the Borrower given as security
of the facilities to the Bank are free of any encumbrances (other than by effect
of law and those given in favour of the Bank) except for any encumbrances duly
created before execution of the General Terms and Facility Agreement that the
Borrower has notified the Bank in writing.

 

  10.9

Pari passu ranking

Other than the security given or to be given to the Bank by the Borrower or the
security grantor under the Facility Agreement and security documents, the Bank’s
claims over the Borrower and its assets rank at least pari passu with the claims
of all its other unsecured and unsubordinated creditors, except for obligations
mandatorily preferred by law.

 

  10.10

Financial statements

 

  (a)

Its financial statements were prepared in accordance with the accounting
standards applicable to it.

 

  (b)

Its annual financial statements fairly represent its financial condition and
operations during the relevant financial year as at the date thereof.

There has been no material adverse change in its financial condition and/or
operations as from the date of the financial statements.

 

  10.11

Repeated representations

The representations under Clause 10 (Representations) were given at the
execution date of the Facility Agreement to which this General Terms attached
and shall remain in full force and effect until the Bank has been paid the debts
in full under the General Terms and Facility

 

-6-



--------------------------------------------------------------------------------

Agreement including any other documents contemplated thereby, and it shall be
deemed that the Borrower has given the said representations and warranties by
reference to the facts and circumstances then existing on the date of each
utilisation and interest payment.

Positive and Negative Undertakings

 

11.

For so long as any amount is outstanding under the Facility Agreement, the
Borrower undertakes as follows:

 

  11.1

It shall act as follows:

 

  11.1.1

Where the Borrower is a juristic person, it shall inform the Bank of any change
with respect to its status as juristic person, as well as its major
shareholders, executive officers, authorised directors or partners including the
seal of the Borrower, or its amendment of memorandum of association, articles of
association or objectives for not more than 14(fourteen) days after to the
change which is the registration period with the relevant government authority
unless otherwise provided for in the General Terms and Facility Agreement.

 

  11.1.2

Fabrinet Company Limited shall submit to the Bank its annual financial
statements comprising the balance sheets, profit and loss statements with report
of auditor and notes to financial statements certified by the qualified auditor
within 120 (one hundred and twenty) days from the end of accounting period. The
Co-Borrower shall submit its annual audited financial statement to the Bank
within 90(ninety) days from the end of the end of accounting period and submit
its quarter financial statement to the Bank within 45 (forty-five) days from the
end of each quarter.

The submission shall commence for the financial statements of the first
accounting period or the first quarterly period of the execution date of the
Facility Agreement, as the case may be. The Borrower further agrees to submit
any other additional financial statements or financial and accounting documents
as requested by the Bank.

 

  11.1.3

The Borrower shall maintain any licence necessarily required at the relevant
time for the Borrower’s business operation in full force and effect at all the
time and shall apply for any licence necessary for the Borrower’s business
operation within the period required by applicable laws and shall submit a copy
thereof to the Bank upon request.

 

  11.1.4

Where there is information or news in public domain affecting the Borrower’s
business, the Borrower shall notify the Bank without delay and also provide
facts and possible solutions thereof to the Bank, except where the Co-Borrower
is a listed company in New York Stock Exchange (NYSE) and has disclosed such
information or news to the public and if as a NYSE-listed company the
Co-Borrower has not provided the possible solutions thereof to the public, it
shall provide facts and possible solutions thereof to the Bank without delay.

 

  11.1.5

The Borrower shall inform the Bank within a reasonable period of time of any
legal action or dispute arising between a third party and the Borrower whether
as defendant or claimant or liable party or a counterclaimant, or where the
Borrower is a claimant of claim against any person for a claim of an amount
significant comparatively to its business value.

 

-7-



--------------------------------------------------------------------------------

  11.1.6

The Borrower consents that the Bank may disclose, enquire, inspect, record,
change and amend credit information to Thai Credit Bureau Co., Ltd., National
Credit Bureau Co., Ltd. and/or any other operators of credit information
business to be established in the future in relation to credit information
and/or any other information of the Borrower maintain by such credit information
companies throughout the term of the Facility Agreement, for a purpose of credit
and facility approval, review, audit and renewal, debt restructuring, debt
payment under any method, acceptance of insurance and/or for any other purposes
allowed by the law. In this regard, the Borrower agrees that Thai Credit Bureau
Co., Ltd., National Credit Bureau Co., Ltd. and/or any other operators of credit
information business to be established in the future may disclose the credit
information and any other information of the Borrower to the Bank for the
foregoing purposes.

 

  11.2

The Borrower shall not:

 

  11.2.1

make any material change to or sell its business operations, or liquidate for a
purpose of winding-up or dissolve its business operated by the Borrower as at
the date of execution of the Facility Agreement.

 

  11.2.2

reduce its registered capital or merge with other juristic person unless with
prior written consent of the Bank, and such juristic person so merged shall be
jointly liable with the Borrower for the debts under the Facility Agreement.

 

  11.2.3

repay loan to its directors, shareholders or related persons affiliated business
unless the debt owed to the Bank is fully repaid or a prior written consent is
obtained from the Bank or for the purpose of the Borrower’s welfare to its
directors and employees.

 

  11.2.4

lend money to its directors, shareholders or related persons unless with a prior
written consent from the Bank or for the purpose of the Borrower’s welfare to
its directors and employees.

 

  11.2.5

declare dividend payment whether in cash or in kind when the Borrower is in
payment default or breach of any terms of this Agreement.

 

  11.2.6

dispose, transfer, lease, pledge, mortgage, create encumbrance over or cause to
be subject to liability or any condition or otherwise which grants any third
party the right over the Borrower’s assets existing at present or in the future
unless under except those assets given to the Bank or under the Borrower’s
normal course of business, or the Bank’s prior written consent is obtained. At
any time if the Borrower provides any securities such as mortgage or pledge and
so on in favour of other banks, the Borrower shall provide such securities to
the Bank on pro-rata basis.

Fees and Expenses

 

12.

The Borrower agrees to pay the fee to the Bank in requesting for issuance of a
letter of guarantee/acceptance/acceptance of aval under the Facility Agreement
at the rate and within the period set out by the Bank in the fee letter which
shall form an integral part of the General Terms and Facility Agreement.

Upon maturity of the letter of guarantee issued by the Bank, the Borrower shall
return to the Bank the original of the letter of guarantee issued by the Bank
within 15 (fifteen) days from the maturity date. If such time elapses and the
Borrower fails to deliver to the Bank the original letter of guarantee, the

 

-8-



--------------------------------------------------------------------------------

Borrower agrees that the Bank collects additional fee from time to time at the
rate prescribed by the Bank until the original letter of guarantee is returned
to the Bank.

 

13.

The Borrower shall pay the fee with respect to utilisation of each type of the
Foreign Credit Facilities and the Hedging Facility under the Facility Agreement
at the rate and time set out by the Bank in the fee letter shall form an
integral part of the General Terms and Facility Agreement. If the Borrower is in
default of payment of the fee, the Bank shall have the right to increase the fee
payable from the rate applicable at the time at which the Borrower is in default
of payment of the fee with respect to the next utilisation of each type of the
Foreign Credit Facilities and the Hedging Facility.

 

14.

Any and all taxes, stamp duties, fees and other expenses incurred in connection
with the Facilities under the Facility Agreement, any survey, security
valuation, security valuation review, effecting and renewal of insurance,
mortgage, pledge, guarantee, redemption of security, insurance premium including
any expense incurred in connection with notice, claim or demand for payment,
court’s fees, attorney’s fees, commission, legal execution cost and expense of
any nature incurred by the Bank in enter action to enforce payment of debt from
the Borrower shall be borne by the Borrower. If the Bank has made any advance
for the Borrower, the Borrower shall fully reimburse the Bank the same with
interest at the Default Rate from the date on which the Bank has made such
advance until it is fully paid. In this regard, the Borrower agrees that the
Bank deducts funds from any deposit account the Borrower has with the Bank for
such purpose.

 

15.

If a deduction of tax or any charge in relation to payment to the Bank of any
sum under the Facility Agreement or any documents or contracts in connection
therewith is required by law, orders, ministerial regulations or rules of
government agencies applicable at present or in the future to be made by the
Borrower, it shall submit an original or a certified copy of each receipt
evidencing payment of such tax or charge which is valid and legitimate to the
Bank immediately so that it can utilise such amount of the tax deduction as
credit.

 

16.

If the introduction of or any change in (or in the interpretation of) any law,
order, regulation or requirement by courts or competent agencies or the
introduction of any order or regulation or requirement by government agencies or
Bank of Thailand made after the execution date of the Facility Agreement results
in increase in costs of the Bank to make available or to maintain the facilities
for the Borrower and/or reduction in interest, fees or any monies payable to the
Bank under the Facility Agreement, the Bank shall notify the Borrower of such
event and the Bank and the Borrower agree to negotiate to mitigate the damages.
However if no law or order allows such negotiation or the Bank and the Borrower
fail to agree within 30 (thirty) days from the notice date of the event, the
Borrower agrees to make extra payment to the Bank in the amount of the increase
in costs or reduction in interest, fees or other monies within a reasonable
period of time upon demand by the Bank.

 

17.

If after the execution date of the Facility Agreement it becomes unlawful for
the Bank to make available or to maintain the facilities as a result of the
introduction of or any change in (or in the interpretation of) any law, order,
regulation or requirement by courts or competent agencies or the introduction of
any order or regulation or requirement by government agencies or Bank of
Thailand, the Bank shall have the right to suspend the availability of the
facilities forthwith and notify the Borrower of such event. The Borrower shall
repay, without prepayment fee and any other fees, the debt together with the
accrued interest thereon and any sum due to the Bank within the period required
by law, or as agreed between the Bank and the Borrower if a longer period is
allowed by law or is not required by law.

 

-9-



--------------------------------------------------------------------------------

Events of Default and their Effect

 

18.

In case of occurrence of one of the following events;

 

  18.1

The Borrower fails to pay any principal sum or interest, or fails to make
payment under any bill, or fails to pay any fees or other monies under the
Facility Agreement or any other documents or agreements executed in connection
with the Facility Agreement, whether in whole or in part.

 

  18.2

The Borrower breaches any provision, undertaking, negative undertaking or
representation under this General Terms or the Facility Agreement or any other
documents made under this General Terms or the Facility Agreement on whatever
grounds, other than the default of payment under Clause 18.1.

 

  18.3

The Borrower fails to repay debt or breaches any provision under any other
agreements made with the Bank or other creditors.

 

  18.4

Any evidence or document in relation to the Borrower or the security placed by
the Borrower becomes false or the Borrower has utilised the Facilities for
purposes other than the purpose approved by the Bank;

 

  18.5

The Borrower dissolves its business, or become insolvent, or is put under
receivership, or enters into rehabilitation of its business, or is subject to
legal proceedings or seizure or attachment of its assets;

 

  18.6

Any security given to the Bank is seized or attached by the Bank or third
parties;

 

  18.7

If the Bank determines in good faith that there is any material event which may
have adversely affect the business of the Borrower and/or the ability of the
Borrower and/or the guarantor to repay the Bank;

it shall be deemed that the Borrower is immediately in default and all debts
under the Facility Agreement and any other documents made under and in
connection with the Facility Agreement and under every bill shall become due and
payable immediately. The Borrower agrees to repay the Bank such debts and other
relevant indebtedness and monies to the Bank forthwith. The Borrower further
agrees to pay interest on the total outstanding debts at the Default Rate from
the date of event of default up until all debts are repaid in full, including
all damages arising out of the Borrower’s default. The Bank shall have the right
to enforce payment of all debts and enter any legal action for enforcement
thereof immediately. The Borrower agrees to pay any expenses arising out of any
recovery, demand, action, enforcement of debt payment as well as attorney’s
fees, court fees, compensation and other relevant expenses in all respects.

Miscellaneous

 

19.

If there is any material event which cause the Bank to believe that it may have
adversely affect the business of the Borrower, the Bank shall have the right to
amend any terms and conditions, and/or apply any new rate of interest and/or
change any interest rate margin and/or increase any fee charged from the
Borrower, and/or demand more security in addition to the security given to the
Bank, and/or collect a fee for waiver of any applicable terms and conditions or
prescribe any other conditions as deemed appropriate by the Bank to be further
notified to the Borrower.

 

20.

The Borrower agrees that it is the sole discretion of the Bank to debit any
balance in any of the Borrower’s accounts of all types maintained with the Bank
for a purpose of any transaction, or retain any sum the Borrower has or is
entitled to receive from by the Bank or any sum owed by the Bank for a purpose
of settlement of debts of any type or any payment due and payable by the
Borrower to the

 

-10-



--------------------------------------------------------------------------------

 

Bank under the Facility Agreement or General Terms or any other agreements or
documents related thereto without notice to the Borrower. The Borrower further
consents that the Bank may exercise its lien or prevent the Borrower from
withdrawing such sums until the debts due from the Borrower are repaid in full,
regardless of the place of payment or booking branch.

Where there are no funds or insufficient funds in the Borrower’s accounts to
settle the debts, the Borrower agrees that the Bank credits the amount of debts
in the Borrower’s accounts as the outstanding debts of the Borrower under the
overdraft facility. The Borrower further agrees to pay interest at the rate set
forth in the agreements or contracts made between the Borrower and the Bank and
the Bank may apply a compound interest therewith in accordance with customary
practices of the Bank until the debts due from the Borrower are repaid in full.

 

21.

If any provision of the Facility Agreement or the General Terms is or becomes
illegal, invalid or unenforceable in any respect under any law, neither the
legality, validity or enforceability of the remaining provisions will in any way
be affected or impaired.

 

22.

The Borrower agrees to give its prior written consent that the Bank may dispose
or assign any debt or claim under the Facility Agreement, or may assign its
rights over mortgage, pledge, guarantee or any security associated with such
debt or claim due to the Bank to any third party, whether in whole or in part,
with a notice of acknowledgement thereof to the Borrower.

The consent given under the preceding paragraph includes the Bank’s right to
disclose the content of the Facility Agreement, security agreements and any
document related thereto as well as the Borrower’s credit information to any
potential assignee of the Bank under the Facility Agreement, security agreements
and any document related thereto.

 

23.

No failure to exercise, nor any delay in exercising, on the part of the Bank,
any right under the Facility Agreement shall operate as a waiver of such and
other right. No amendment, or waiver with respect to, any provision, or consent
to the Borrower to waive any condition or agreement, under the Facility
Agreement shall become enforceable unless with a written confirmation from the
Bank. And regardless of such confirmation, any waiver or consent so made shall
only be for the matter and purpose exclusively expressed in such written
confirmation.

 

24.

No amendment or waiver of any provision under the General Terms and the Facility
Agreement as well as any other documents made in connection with the General
Terms or the Facility Agreement shall not be made unless with written consent of
the Bank.

 

25.

Any and all communications, notices, demands or any other documents made to the
Borrower shall be deemed to be duly served to the Borrower if sent to the
address specified in the Facility Agreement, or shall be deemed to be known by
the Borrower if sent by way of facsimile or electronic mail to the number or
electronic mail address informed by the Borrower to the Bank.

 

-11-



--------------------------------------------------------------------------------

Fabrinet Company Limited (the “Borrower”)

 

Signed

 

                     /s/ Soon Kaewchansilp

 

the Borrower

 

                    ( Mr. Soon Kaewchansilp )

   

                        Authorised Director

 

Fabrinet (the “Co-Borrower” )

Signed

 

                     /s/ David T. Mitchell

 

the Borrower

 

                    ( Mr. David T. Mitchell )

   

                    Authorised Director

 

 

-12-